DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3 May 2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance: The examiner found the argument by applicant that the transformation of the coating between two different states being material to a final product thereof persuasive. Even though amended claim 1 is directed to a product and the newly added limitations are product by process limitations, these limitations are disclosed to impart a specific characteristic to the final product being “the bonding performance and process reliability of the bond between the coating 14 and the rotor body blank 18 can be improved…the bonding process to be less prone to defects…the bonding process may be more uniform and tolerant of parameter variations, including, for example, standoff gap and explosive velocity, among other parameters, which may thereby improve the reliability of the bond between the coating 14 and the rotor body blank 18” as disclosed by applicant in the instant application ¶13. Due to the influence of the claimed process steps, patentable weight is given to the claim limitations based on the structure implied by the process steps in the final product. As pointed by applicant, none of the cited prior art discloses said limitations, therefore, the claim rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Primary Examiner, Art Unit 3745